PER CURIAM.
Appellant raises two points on appeal, only one of which is meritorious. Appellant was charged with two counts of battery while using a deadly weapon. The jury returned a verdict finding appellant guilty of one count of attempted aggravated battery with a deadly weapon and one count of assault. The oral pronouncement of the judgment and sentence reflected these two findings by the jury. However, the written judgment and sentence entered subsequently adjudged appellant guilty of two counts of aggravated battery. As this discrepancy appears to be the result of a scrivener’s error, we remand for correction of the written order so that it may comply with the oral pronouncement. See Sampson v. State, 375 So.2d 325 (Fla.2d DCA 1979).
REMANDED for correction of the written judgment and sentence; otherwise AFFIRMED. Appellant need not be present for this purpose.
GRIMES, A.C.J., and OTT and DAN-AHY, JJ., concur.